Heydenfeldt, Justice,
delivered the opinion of the court. Wells, Justice, concurred.
The plaintiffs allege the purchase of “a quantity of malt from Peck & Whitcomb, then and there acting as the agents for defendant.” This is only another form of declaring that they had purchased from the defendant. It is sufficiently certain to prevent any misapprehension of its meaning; and is, therefore, no good cause of demurrer.
The description of a “quantity of malt,” is certainly a loose and indefinite detail of the contract; but it is aided by setting out, “in hcec verba” the bill of the article purchased, as rendered by the defendant. It is true, that that is not definite as to quantity; but, as the object of every allegation in a declaration, is to inform the defendant with what he is charged, it seems to me, that nothing can effect this better than the mode adopted, as it is a necessary presumption that he must know what was intended by his own account.
There is, I think, no good ground of demurrer; and the order sustaining it must be reversed, with costs.